PREWITT, Judge.
M.J.D. appeals from two orders entered by the Juvenile Court of Pulaski County when C.D., her daughter, was under seventeen years of age. C.D. is now eighteen years of age. The court terminated its jurisdiction over C.D. on January 31, 1992. A motion to dismiss was filed on behalf of C.D. The motion alleges the appeal is moot as the Juvenile Division of the Circuit Court has terminated its jurisdiction over C.D.
“A case is moot if an event occurs which makes a decision on appeal unnecessary or which makes it impossible for the appellate court to grant effectual relief.” K.E.B. v. 782 S.W.2d 85, 86 (Mo.App.1989). See also In the Interest of R.L.P., 536 S.W.2d 41, 43-44 (Mo.App.1976) (juvenile committed to state training school, discharged before the appeal).
Nevertheless, an appellate court has discretion to decide an issue which is moot as to the parties where the case presents an unsettled legal issue of public interest and importance. Magruder v. Petre, 690 S.W.2d 830, 831 (Mo.App.1985). This exception “is made where an issue is presented of a recurring nature, is of general public interest and importance, and will evade appellate review unless the court exercises its discretionary jurisdiction”. State ex rel. Missouri Pub. Serv. Co. v. Fraas, 627 S.W.2d 882, 885 (Mo.App.1981).
The decision of whether to exercise this discretionary exception depends on if there is a legal principle not previously ruled on to which a judicial declaration should be made for future guidance. Id.
Because she and her mother could not get along the daughter was placed in a foster home. There was no evidence of neglect or improper care of the daughter, as commonly understood. This court is powerless to change what has previously occurred regarding the daughter. There is no unsettled issue of public interest or importance present.
*785The motion to dismiss is sustained. The appeals are dismissed.
MONTGOMERY, P.J., and FLANIGAN, J., concur.